Third District Court of Appeal
                               State of Florida

                       Opinion filed January 26, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0434
                      Lower Tribunal No. 19-3094 SP
                          ________________


       Best American Diagnostic Center, a/a/o Maricel Alvarez,
                            Appellant,

                                     vs.

                United Automobile Insurance Company,
                             Appellee.


      An Appeal from the County Court for Miami-Dade County, Lawrence
D. King, Judge.

      David B. Pakula, P.A., and David B. Pakula (Pembroke Pines); Law
Office of Fernando J. Pomares, P.A., and Fernando J. Pomares, for
appellant.

     Michael J. Neimand, for appellee.


Before SCALES, HENDON and MILLER, JJ.

     PER CURIAM.
      Recognizing that the challenged final summary judgment effects a

forfeiture of coverage, and based on appellee United Auto Insurance

Company’s concession that it was not its intent for coverage to have been

forfeited in this case, we reverse the trial court’s summary judgment and

remand for further proceedings. 1

      Reversed and remanded.




1
  At oral argument, United Auto’s counsel conceded that United Auto would
have no objection to a reversal of the trial court’s final summary judgment,
so long as this Court instructed the trial court, on remand, to disregard any
future claim by the appellant for attorney’s fees incurred prior to remand. As
appealing, and perhaps appropriate, as such a remand instruction may be,
this issue is not currently before us and “Florida’s appellate courts are not
authorized to issue advisory opinions.” Merkle v. Guardianship of Jacoby,
912 So. 2d 595, 599 (Fla. 2d DCA 2005).

                                      2